                                          Case 3:21-cv-02231-TSH Document 20 Filed 08/17/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRITTANY FORD,                                      Case No. 21-cv-02231-TSH
                                   7                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   8             v.

                                   9     EQUIFAX INFORMATION SERVICES,
                                         LLC,
                                  10
                                                        Defendant.
                                  11

                                  12           On July 1, 2021, the parties informed the Court that they settled this case and anticipated
Northern District of California
 United States District Court




                                  13   filing a dismissal within 30 days. ECF No. 17. The Court vacated all pending deadlines and

                                  14   directed the parties to file a dismissal or joint status report by August 02. ECF No. 18. As there

                                  15   had been no further docket activity as of that date, the Court extended the deadline to August 16,

                                  16   ECF No. 19, yet there has still been no response. Accordingly, the Court ORDERS Plaintiff

                                  17   Brittany Ford to show cause why this case should not be dismissed for failure to prosecute and

                                  18   failure to comply with court deadlines. Plaintiff shall file a declaration by August 26, 2021. If a

                                  19   responsive declaration is filed, the Court shall either issue an order based on the declaration or

                                  20   conduct a hearing on September 9, 2021 at 10:00 a.m. by Zoom video conference. The webinar

                                  21   link and instructions are located at https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/.

                                  22          Notice is hereby provided that failure to file a written response will be deemed an

                                  23   admission that Plaintiff does not intend to prosecute, and the case may be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 17, 2021

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
